Citation Nr: 0934619	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
December 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating for the disability.  The 
Veteran timely appealed the decision, and in March 2007 the 
Board remanded the matter for further evidentiary development 
and adjudication.  The Appeals Management Center (AMC) re-
adjudicated the claim and again denied the Veteran's claim 
for a higher initial rating via the issuance of a 
supplemental statement of the case (SSOC) in August 2008.  
The Board again remanded the matter for further evidentiary 
development and adjudication in October 2008, and the AMC re-
adjudicated the claim and again denied the Veteran's claim 
via the issuance of a SSOC in August 2009.  

As the appeal of the Veteran's claim for an initial 
compensable rating for bilateral hearing loss emanates from 
the Veteran's disagreement with the initial noncompensable 
rating assigned following the grant of service connection, 
the Board has characterized the claim as for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in May 2006.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDING OF FACT

Since the filing of the Veteran's claim, audiometric testing 
has revealed no worse than Level I hearing acuity in the 
Veteran's right ear and Level II hearing acuity in the left 
ear. 

CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through February 2004, March 2005, April 
2007, and November 2008 notice letters, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via the April 2007 and November 2008 
letters.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the February 2004, March 2005, 
April 2007, and November 2008 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2004, 
March 2005, April 2007, and November 2008 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following each 
notice letter.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service VA treatment records have 
been associated with the file.  In addition, the Veteran was 
provided VA medical examinations in September 2004, February 
2007, and July 2008; to the extent available, reports of 
those examinations have been associated with the claims file.  
Neither the Veteran nor his representative has indicated that 
there are any outstanding records relevant to the claim on 
appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Relevant evidence of record consists of report of VA 
examinations provided to the Veteran in September 2004, 
February 2007, and July 2008, as well as treatment records 
from the Tuscaloosa VA Medical Center (VAMC).  The Veteran 
has also submitted written argument in support of his claim, 
and he and his wife have testified before the undersigned 
Veterans Law Judge.

Documentation of the September 2004 VA examination reflects 
the Veteran's report that he had increasing difficulty 
hearing, especially with background noise and in large rooms, 
and was using hearing aids.  Controlled speech discrimination 
testing conducted at the examination (Maryland CNC) revealed 
98 percent speech recognition in the Veteran's right ear and 
98 percent in his left ear.  Puretone audiometry testing 
found that the average puretone threshold was 38 decibels for 
the Veteran's right ear and 40 decibels for his left ear.  
Documentation of the February 2007 VA examination reflects 
that the Veteran had 100 percent speech recognition in both 
ears, based on Maryland CNC testing.  (Audiometric evaluation 
was conducted at the February 2007 examination but is 
unavailable for the Board's review.)  Similarly, the report 
from a VA audiological examination in July 2008 reflects 
findings of 92 percent speech recognition in the Veteran's 
right ear and 92 percent in his left ear, based on Maryland 
CNC tests.  The average puretone threshold was found to be 
51.25 decibels for the Veteran's right ear and 57.5 decibels 
for his left ear.  

Pertinent VAMC medical records also reflect that the Veteran 
has received bilateral hearing aids from the VAMC.  The 
Veteran has also submitted multiple statements in which he 
claims that his hearing has worsened, necessitating the use 
of hearing aids provided by the VAMC.  At his May 2006 
hearing before the undersigned Veterans Law Judge, the 
Veteran testified that he had trouble hearing conversation, 
especially over background noise, and that his hearing 
difficulties were worsening.

The Veteran's service-connected hearing loss has been 
evaluated as noncompensably (zero percent) disabling under 
Diagnostic Code 6100 for hearing loss.  The assigned 
evaluation for hearing loss is determined by mechanically 
applying the rating criteria to certified test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under 
Diagnostic Code 6100, ratings for hearing loss are determined 
in accordance with the findings obtained on audiometric 
examination.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz 
(cycles per second).  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set 
forth in the regulations, Tables VI, VIa, and VII are used to 
calculate the rating to be assigned.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

With respect to the claim on appeal, the most relevant 
evidence of record consists of audiological reports from the 
September 2004 and July 2008 VA examinations.  Results from 
the September 2004 VA audiogram reflect that pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
60
50
LEFT
15
15
20
60
65

Pure tone averages were 38 decibels for the right ear and 40 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 98 
percent in the left ear, using Maryland CNC tests.

Results from the July 2008 VA audiogram reflect that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
65
60
LEFT
30
35
45
70
80

Pure tone averages were 51.25 decibels for the right ear and 
57.5 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 92 percent in the left ear, using Maryland CNC tests.

Applying the results of the Veteran's audiological evaluation 
in September 2004 to Table VI reveals no worse than Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  Application of the above-noted findings to 
Table VII results in a 0 percent (noncompensable) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Similarly, 
testing from the Veteran's July 2008 VA examination, 
discussed above, revealed no worse than Level I hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear, also resulting in a 0 percent rating under Table 
VII of 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized, as previously noted, 
that the disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board must base its determination on 
the results of the pertinent September 2004 and July 2008 VA 
audiology studies of record.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by 
law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Under these circumstances, the Board finds that for the 
entirety of the appeal period, the record presents no basis 
for assignment of a compensable rating for the Veteran's 
service-connected hearing loss.  His hearing acuity has been 
no worse than Level I in the right ear and Level II in the 
left ear, which equates to a noncompensable rating under 
Table VII.  

The above determination is based upon consideration of 
applicable rating provisions.  In particular, the Board notes 
that both VA examination reports describe the effects of the 
Veteran's hearing impairment on his daily life.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the 
examiners that the Veteran has trouble hearing and 
conversing, especially in situations where there is 
background noise.  Additionally, there is no showing that the 
Veteran's hearing loss reflects so exceptional or unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In fact, his disability is accurately reflected 
by the schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


